Name: Council Decision 2010/585/CFSP of 27Ã September 2010 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction
 Type: Decision
 Subject Matter: EU finance;  international security;  electrical and nuclear industries;  European construction;  defence
 Date Published: 2010-10-01

 1.10.2010 EN Official Journal of the European Union L 259/10 COUNCIL DECISION 2010/585/CFSP of 27 September 2010 on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 26(2) and Article 31(1) thereof, Whereas: (1) On 12 December 2003, the European Council adopted the EU Strategy against Proliferation of Weapons of Mass Destruction (the Strategy), Chapter III of which contains a list of measures to combat such proliferation and which need to be taken both within the Union and in third countries. (2) The Union is actively implementing the Strategy and is giving effect to the measures listed in Chapter III thereof, in particular through releasing financial resources to support specific projects conducted by multilateral institutions, such as the International Atomic Energy Agency (IAEA). (3) On 17 November 2003, the Council adopted Common Position 2003/805/CFSP on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and means of delivery (1). That Common Position calls, inter alia, for the promotion of the conclusion of IAEA comprehensive safeguards agreements and Additional Protocols and commits the Union to work towards making the Additional Protocol and comprehensive safeguards agreements the standard for the IAEA verification system. (4) On 17 May 2004, the Council adopted Joint Action 2004/495/CFSP on support for IAEA activities under its Nuclear Security Programme and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (2). (5) On 18 July 2005, the Council adopted Joint Action 2005/574/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (3). (6) On 12 June 2006, the Council adopted Joint Action 2006/418/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (4). (7) On 14 April 2008, the Council adopted Joint Action 2008/314/CFSP on support for IAEA activities in the areas of nuclear security and verification and in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction (5). (8) The strengthening of the control of high-activity radioactive sources in accordance with the G-8 statement and Action Plan on securing radioactive sources, adopted at the 2003 Evian Summit, remains an important objective for the Union, which will be pursued through outreach to third countries. (9) In July 2005, the States Parties and the European Atomic Energy Community agreed by consensus to amend the Convention on the Physical Protection of Nuclear Material (CPPNM) with a view to expanding its scope to encompass nuclear material and facilities in peaceful domestic use and storage, as well as in transport, and to oblige States Parties to make violations subject to criminal sanctions. (10) In September 2005, the International Convention for the Suppression of Acts of Nuclear Terrorism was opened for signature. Upon its entry into force, it will require States Parties to enact legislation to criminalise these offences. (11) The IAEA pursues the same objectives as set out in Recitals (3) to (10). This is done through the implementation of its Nuclear Security Plan, which is financed entirely through voluntary contributions to the IAEA Nuclear Security Fund. (12) On 12-13 April 2010, the Union participated in the Nuclear Security Summit, convened by the President of the United States of America, and committed to further enhancing its efforts aimed at strengthening nuclear security and to assist third countries in this regard. (13) In order to help address the specific challenges in the field of nuclear security and non-proliferation in Asian countries, due in particular to the growing number of nuclear applications in the region, inter alia in the field of medicine, agriculture and water, as well as nuclear research, this Decision should specifically support IAEA activities in South East Asia. This should take into account the increasing role of Asia as a partner to the Union in the field of security. Particular emphasis should be given to the strengthening of nuclear safety and security in non-energy nuclear applications in eligible countries, HAS ADOPTED THIS DECISION: Article 1 1. For the purposes of giving immediate and practical implementation to certain elements of the EU Strategy against Proliferation of Weapons of Mass Destruction (the Strategy), the Union shall support the IAEAs activities in the areas of nuclear security and verification in order to further the following objectives: (a) to achieve progress towards the universalisation of international non-proliferation and nuclear security instruments, including comprehensive safeguards agreements and the Additional Protocol; (b) to enhance the protection of proliferation-sensitive materials and equipment and the relevant technology, providing legislative and regulatory assistance in the area of nuclear security and safeguards; (c) to strengthen the detection of and response to illicit trafficking in nuclear and other radioactive materials. 2. The projects of the IAEA, corresponding to measures of the Strategy, are the projects which aim at: (a) strengthening national legislative and regulatory infrastructures for the implementation of relevant international instruments in the areas of nuclear security and verification, including comprehensive safeguards agreements and the Additional Protocol; (b) assisting States in strengthening the security and control of nuclear and other radio-active materials; (c) strengthening States capabilities for the detection of and response to illicit trafficking in nuclear and other radioactive materials. Those projects shall be carried out in countries needing assistance in those areas after an initial assessment carried out by an expert team. A detailed description of the projects is set out in the Annex. Article 2 1. The High Representative of the Union for Foreign Affairs and Security Policy (the HR) shall be responsible for the implementation of this Decision. 2. The projects referred to in Article 1(2) shall be carried out by the IAEA as implementing entity. It shall perform this task under the control of the HR. For this purpose, the HR shall enter into the necessary arrangements with the IAEA. Article 3 1. The financial reference amount for the implementation of the projects referred to in Article 1(2) shall be EUR 9 966 000, to be funded from the general budget of the Union. 2. The expenditure financed by the amount set out in paragraph 1 shall be managed in accordance with the procedures and rules applicable to the general budget of the Union. 3. The Commission shall supervise the proper management of the expenditure referred to in paragraph 1, which shall take the form of a grant. For this purpose, it shall conclude a financing agreement with the IAEA. The financing agreement shall stipulate that the IAEA is to ensure visibility of the Unions contribution, appropriate to its size. 4. The Commission shall endeavour to conclude the financing agreement referred to in paragraph 3 as soon as possible after the entry into force of this Decision. It shall inform the Council of any difficulties in that process and of the date of conclusion of the financing agreement. Article 4 The HR shall report to the Council on the implementation of this Decision on the basis of regular reports prepared by the IAEA. These reports shall form the basis for the evaluation by the Council. The Commission shall provide information on the financial aspects of the implementation of the projects referred to in Article 1(2). Article 5 This Decision shall enter into force on the day of its adoption. It shall expire 24 months after the date of the conclusion of the financing agreement between the Commission and the IAEA or 12 months after the date of its adoption if no financing agreement has been concluded before that date. Done at Brussels, 27 September 2010. For the Council The President K. PEETERS (1) OJ L 302, 20.11.2003, p. 34. (2) OJ L 182, 19.5.2004, p. 46. (3) OJ L 193, 23.7.2005, p. 44. (4) OJ L 165, 17.6.2006, p. 20. (5) OJ L 107, 17.4.2008, p. 62. ANNEX European Union support for IAEA activities in the areas of nuclear security and verification in the framework of the implementation of the EU Strategy against Proliferation of Weapons of Mass Destruction 1. Introduction The number of terrorist incidents in Member States of the Union and elsewhere over recent years has shown no sign of diminishing. The international community has recognised in various forums that the risk of successful acts of nuclear terrorism involving nuclear or other radioactive material remains high. In addition, recent reports of illicit trafficking, including those involving particularly sensitive nuclear material, have underscored the continuing risk that terrorists could acquire such materials. The international community has reacted strongly to these threats and has taken several initiatives aimed at preventing nuclear or other radioactive material form falling into the hands of terrorists. IAEA verification remains an indispensable tool for building confidence among States with regard to nuclear non-proliferation undertakings, and for advancing the peaceful use of nuclear material. Recent international developments have resulted in a new and strengthened set of international legal instruments that are relevant for nuclear security and verification:  In July 2005, States Parties adopted the Amendment to the Convention on the Physical Protection of Nuclear Material.  The International Convention for the Suppression of Acts of Nuclear Terrorism was opened for signature in September 2005.  In April 2004, the UN Security Council adopted Resolution 1540(2004), dealing with weapons of mass destruction and non-State actors.  UN Security Council Resolution 1373(2001) calls for all States to become parties as soon as possible to the relevant international conventions and protocols relating to terrorism. Over 95 States have made a political commitment to implement the Code of Conduct on the Safety and Security of Radioactive Sources (1). In addition, the General Conferences and the Board of Governors of the IAEA have adopted several resolutions and decisions to strengthen the IAEA safeguards system (2). States implementation of these international instruments may be significantly facilitated, in part, by assistance provided through the IAEA Nuclear Security Plans (NSP) for 2003-2005 and 2006-2009. In September 2009 the IAEA NSP for 2010-2013 was adopted, which reflects a strong continuation of the former plans. The objective of this NSP is to contribute to global efforts to achieve worldwide, effective security wherever nuclear or other radioactive material is in use, storage and/or transport, and of associated facilities, by supporting States, upon request, in their efforts to establish and maintain effective nuclear security through assistance in capacity building, guidance, human resource development, sustainability and risk reduction. The objective is also to assist adherence to and implementation of nuclear security related international legal instruments, and to strengthen the international cooperation and coordination of assistance given through bilateral programmes and other international initiatives in a manner which also would contribute to enabling the safe, secure and peaceful use of nuclear energy and of such applications with radioactive substances. The IAEA NSP pursues similar objectives to some elements of the EU Strategy against Proliferation of Weapons of Mass Destruction. These provide a comprehensive approach to nuclear security including the regulatory controls, accountability and protection of nuclear and other radioactive materials in use, storage and transport, from cradle to grave, in the short term as well as in the long term. However, should the protection fail, backup measures must be established to detect theft or attempts to smuggle the material across international borders and to respond to malicious acts involving nuclear or other radioactive materials, should they occur. The IAEA completed successfully the implementation of Joint Actions 2004/495/CFSP and 2005/574/CFSP. In addition, the IAEA is in the final stage of implementing Joint Action 2006/418/CFSP, and it is implementing Joint Action 2008/314/CFSP. With the associated Unions contributions, the IAEA has indicated and implemented activities to support the efforts of recipient States in the Caucasus, Central Asia, South-Eastern Europe, the Mediterranean region in the Middle East, Africa and in the South East Asia region to strengthen nuclear security and the implementation of international safeguards in these countries. 2. Description of the projects All States have responsibilities to establish appropriate systems to prevent, detect and respond to malicious acts involving nuclear or other radioactive material. Not doing so may create a weak link in global nuclear security. An effective nuclear security infrastructure requires a multidisciplinary approach with:  legal and regulatory infrastructures with clearly defined responsibilities among different organisations and operators,  human resource development,  the establishment of procedures and coordination functions, and  technical support for national infrastructures, recognising that nuclear security arrangements within nuclear facilities/locations are different from those to be applied outside such facilities/locations to protect civil society from nuclear security events involving radioactive substances. A sustainable nuclear security culture is needed in the management of activities involving nuclear or other radioactive material. As a result, nuclear security would be an enabling factor in the broader use of nuclear energy recognising the synergies between safety, security and safeguards recognising especially the principles of sustainability and efficiency. This Decision will be implemented in the following five areas: 1. Sustainability and Effectiveness of Support provided through earlier Joint Actions (3) 2. Strengthening of States nuclear security support infrastructure: establishing National nuclear security support centres 3. Strengthening States legislative and regulatory infrastructure 4. Strengthening nuclear security measures for nuclear and other radioactive materials 5. Strengthening of States capabilities for deal with nuclear and radioactive materials out of regulatory control. The selection of States and projects to be implemented will be made on the basis of a comprehensive evaluation of needs, based on results of evaluation missions and other available information. Support for these efforts continues to be in high demand in IAEA Member States as well as in States that are not members of the IAEA. Countries eligible to receive support are:  in South-Eastern Europe: Albania, Bosnia and Herzegovina, Croatia, Montenegro, the Republic of Moldova, Serbia, the former Yugoslav Republic of Macedonia and Turkey,  in the Central Asia region: Kazakhstan, Kyrgyzstan, Uzbekistan, Tajikistan and Turkmenistan,  in the Caucasus region: Armenia, Azerbaijan and Georgia,  in the Mediterranean region in the Middle East: Israel, Jordan, Lebanon, and the Syrian Arab Republic,  in Africa: Algeria, Angola, Benin, Botswana, Burkina Faso, Burundi, Cameroon, Cape Verde, the Central African Republic, Chad, Comoros, Congo (Brazzaville), Cote dIvoire, the Democratic Republic of the Congo, Djibouti, Egypt, Equatorial Guinea, Eritrea, Ethiopia, Gabon, Gambia, Ghana, Guinea, Guinea-Bissau, Kenya, Lesotho, Liberia, Libyan Arab Jamahiriya, Madagascar, Malawi, Mali, Mauritania, Mauritius, Morocco, Mozambique, Namibia, Niger, Nigeria, Rwanda, Sao Tome & Principe, Senegal, Seychelles, Sierra Leone, Somalia, South Africa, Sudan, Swaziland, Togo, Tunisia, Uganda, the United Republic of Tanzania, Zambia and Zimbabwe,  in the South East Asia region: Bangladesh, Brunei, Cambodia, Indonesia, Laos, Malaysia, Myanmar, Philippines, Singapore, Thailand and Vietnam,  in the Gulf region: Bahrain, Iran, Iraq, Kuwait, Sultanate of Oman, Qatar, Saudi Arabia, the United Arab Emirates and Yemen,  in the South America region: Argentina, Bolivia, Brazil, Chile, Colombia, Ecuador, Guyana, Paraguay, Peru, Suriname, Uruguay and Venezuela,  in the Caribbean and Middle America region: Antigua and Barbuda, Bahamas, Barbados, Belize, Costa Rica, Cuba, Dominica, the Dominican Republic, El Salvador, Grenada, Guatemala, Haiti, Honduras, Jamaica, Mexico, Nicaragua, Panama, St. Kitts and Nevis, St. Lucia, St. Vincent and the Grenadines and Trinidad and Tobago. 2.1. Evaluation of Needs for Support Purpose A comprehensive evaluation will be carried out by the IAEA to identify needs to strengthen measures that contribute to the effectiveness of nuclear security in the above listed States. The evaluation will be performed against the international nuclear security framework, including binding and non-binding international legal instruments and related IAEA guidance. Where States have been considered for support under previous Joint Actions and other Unions contributions, the evaluation carried out earlier will be updated. The evaluation will cover, as appropriate, the overall national nuclear security system, including the legal and regulatory system, physical protection and accounting or registry of materials and security measures implemented at facilities, locations or transports. Arrangements made to establish effective border control and other arrangements to deal with nuclear and radioactive material out of regulatory control will be included in the evaluation. The results of the overall evaluation will be used as the basis for selecting States in which projects will be implemented. Results:  overview of the evaluation of needs for nuclear security support in beneficiary countries, both at the level of the State and at individual facilities, locations, transports or other applications in which nuclear and radioactive material are used or stored,  identification of countries and projects which have been assigned a high priority to receive support within this Decision,  evaluation, in countries which have previously received support through Joint Actions and other Unions contributions, of the sustainability and effectiveness of the provided support. 2.2. Implementation of Prioritised Projects Area 1: Sustainability and Effectiveness of Support provided through Joint Actions Purpose:  Through the Joint Actions (4) a total of 52 States have received support to strengthen various measures in their nuclear security systems. Through these Actions, staff in those States have received training, equipment has been provided to improve physical protection and to enable radiation monitoring at border crossing points and vulnerable radioactive sources have been brought into safe and secure storage or alternatively brought back to the county of origin or the supplier. Resources were limited and may not have been sufficient to establish the associated, and necessary, quality control systems or other complementary measures that would be required to achieve full effectiveness; and in addition  to verify the sustainability and effectiveness of support provided so far under Joint Actions and provide additional support, as required, achieving the required effectiveness, Results:  a methodology, including a set of criteria, to evaluate the sustainability and effectiveness of earlier support,  the provision, in countries having received nuclear security support, of a quality assurance system, including its testing and pilot implementation,  identification of further assistance that would be required to maintain or ensure the nuclear security result that was intended,  a sustained functioning equipment and competent staff, through further assistance to establish a local capability to maintain equipment, repair malfunctioning equipment or replace damaged components,  states have reliable access to competent staff through the training of relevant staff, Area 2: Strengthening of States nuclear security support infrastructure: establishing national nuclear security support centers Purpose:  to assist States in ensuring the availability of the technical and scientific support, as well as the human resource development, that is necessary for effective, sustainable nuclear security,  to identify the technical, scientific and educational support that could be provided for States in a region or sub-region,  to identify existing national capabilities within States that can help contribute to the provision of technical, scientific or educational support required for States Nuclear Security Systems, Results:  Regional and/or national nuclear security support centres (NSSCs), established in accordance with the NSSC concept and methodology (IAEA Nuclear Security Series). The results obtained will include:  coordination between national organisations that have responsibilities for national nuclear security,  expert advice to estimate the nature and volume of technical or scientific support required to maintain physical protection, accounting or registry of materials and technical systems used at borders to monitor movement of nuclear and radioactive materials,  expert advice to estimate the volume of training and higher level education required, at both the national level and for the region,  the provision of equipment and expert services to establish a national or regional NSSC,  sustained national nuclear security systems, fostering an appropriate nuclear security culture, with enhanced national cooperation and collaboration among the competent authorities and other organisations responsible for nuclear security and a well developed nuclear security knowledge network. Area 3: Strengthening States legislative and regulatory infrastructure Purpose:  to strengthen the national legislative and regulatory infrastructures related to nuclear and other radioactive material to enable the country to fulfill obligations undertaken in binding and non-binding international legal instruments, including safeguards agreements and Additional Protocols,  to strengthen national legislative frameworks for the implementation of safeguards agreements and Additional Protocols concluded between States and the IAEA, in particular regarding the implementation of a comprehensive State system of accounting for and control of nuclear material (SSAC),  to strengthen the national regulatory infrastructure for radiation safety and security of radioactive materials, The regulatory system should pay particular attention to the synergies between security, safeguards and safety. Special attention should be given to States which have expressed an interest in launching a nuclear power programme. Results:  an increased number of States have embarked on the development and adoption of comprehensive and coherent legislation at the national level, covering nuclear safety, security, safeguards and liability for nuclear damage thereby contributing to a harmonised, strengthened and more universal system of nuclear security and safety,  an increased number of States have adhered to the CPPNM and the amendment thereof and to the International Convention for the Suppression of Acts of Nuclear Terrorism and/or declared their intention to implement the nuclear security framework,  an increased number of States have adopted national legislation necessary to enable the State to comply with its obligations under IAEA safeguards agreements and Additional Protocols,  the strengthened legislative and regulatory infrastructure will be obtained through expert advice, establishment/upgrading of the national regulatory infrastructure for radiation safety and security of radioactive material through the provision of IAEA appraisal services e.g. the Integrated Regulatory Review Service, other advisory services as well as equipment and training. Area 4: Strengthening nuclear security measures for nuclear and other radioactive materials Purpose:  to strengthen the physical protection of nuclear facilities and of nuclear materials in nuclear applications in the selected countries,  to strengthen the control and physical protection of radioactive materials in non-nuclear applications in the selected countries,  to locate and identify radioactive sources in circumstances which indicate a need to condition the sources and bring them to a safe and secure storage in the selected countries, including repatriation to the country of origin or return to the supplier,  to strengthen technical and administrative systems implemented for accounting and control of nuclear materials, including the strengthening of existing SSACs, established for the implementation of safeguards agreements and Additional Protocols, including in States with limited nuclear programmes, and reduced reporting obligations according to so called small quantities protocols to their safeguards agreements,  to strengthen national registries of radioactive substances, materials and sources in the selected countries, Results:  more effective physical protection of nuclear materials at selected nuclear facilities and locations and of radioactive sources in non-nuclear applications (e.g. medical or industrial use, or radioactive waste),  a reduced risk from radioactive sources in vulnerable circumstances through more effective physical protection or, as appropriate, dismantling and transport to a safe and secure storage in the country or in other selected States,  a reduced number of radioactive sources in uncontrolled and unprotected circumstances through the support of national search and secure campaigns in selected countries,  the establishment and maintenance of effective technical and administrative systems to account for and control nuclear materials, including through establishing new and/or strengthening existing SSACs capable of implementing safeguards agreements and additional protocols, including in States with small quantities protocols,  training provided to selected staff eligible to receive support, to increase the like hood of implementing and sustaining an effective physical protection regime, Area 5: Strengthening of States capabilities for dealing with nuclear and radioactive materials out of national regulatory control Purpose:  to strengthen the States capacities to ensure that nuclear and radioactive materials are not circulating outside national licensed activities and that arrangements are made for effective border control and response preparedness in the selected countries. Results:  enhanced system(s) for collection and evaluation of information on illicit nuclear trafficking, from open sources and from States Points of Contact, which will result in improved knowledge about, and circumstances surrounding, illicit nuclear trafficking. Feed-back of this information will facilitate the prioritisation of future activities to combat illicit trafficking,  national frameworks, established through expert assistance, to combat illicit trafficking and to improve the national coordination and control of cross-border movements of radioactive materials, sensitive nuclear equipment and technology,  effective radiation monitoring capabilities at selected border crossing points, obtained through the provision of border monitoring equipment and expert advice to selected border crossings,  enhanced development of national response plans and provision of training to law-enforcement staff on the response methodology,  well trained, knowledgeable and competent law enforcement staff in countries, facilitated through the provision of training and other human development support, 2.3. Evaluation of Results As part of the completion of this Decision, evaluation of the results obtained are to be carried out by the IAEA to ensure effectiveness of support and to identify any difficulties in their provision. 3. Duration The evaluation will be performed within a period of three months after the entry into force of the contribution agreement between the Commission and the IAEA. The three projects will be performed in parallel during the 21 subsequent months. The total estimated duration for the implementation of this Decision is 24 months. 4. Beneficiaries The beneficiaries are the countries where the assessment and the subsequent projects will be implemented. Their authorities will be helped to understand where there are weak points and receive support to bring solutions and increase security. The final choice of the beneficiaries and the needs to be addressed in the selected countries shall be made in consultation between the implementing entity and the HR in close consultation with Member States in the framework of the competent Council working group. These decisions shall be based, where appropriate, on proposals made by the implementing entity in accordance with Article 2. 5. Implementing Entity The IAEA will be entrusted with the implementation of the projects. The international nuclear security missions will be performed following the standard mode of operation for missions of the IAEA, which will be carried out by IAEA and Member States experts. The implementation of the three projects will be done directly by the IAEA staff and/or by selected experts or contractors from IAEA Member States. In the case of contractors, the procurement of any goods, works or services by the IAEA in the context of this Decision shall be carried out in accordance with the applicable rules and procedures of the IAEA. 6. Third Party Participants The projects will be financed 100 % by this Decision. Experts from IAEA Member States may be considered as third party participants. They will work under the standard rules of operation for IAEA experts. (1) GOV/2003/49-GC(47)/9. Also the document: Measures to Strengthen International Cooperation in Nuclear, Radiation, Transport Safety and Waste Management: Promoting Effective and Sustainable National Regulatory Infrastructure for the Control of Radiation Sources (GOV/2004/52-GC(48)/15 includes parts that are relevant to the IAEA-EU cooperation under the EU Strategy against Proliferation of Weapons of Mass Destruction. These activities are also reflected in Activities Supporting Nuclear Security in the IAEA Nuclear Security Plan for 2006-2009. (2) In September 2005, the Board of Governors of the IAEA decided that in order to strengthen the safeguards system, the so-called small quantities protocol (SQP) to NPT safeguards agreements should remain part of the IAEA safeguard system, subject to modifications in the standard text and the change in the SQP criteria; in 2005 IAEA General Conference adopted a resolution in which it noted, inter alia, that, in the case of a State with a comprehensive safeguards agreement supplemented by an additional protocol in force, these measures represent the enhanced verification standard of that State. (3) CFSP/2004/022/IAEA I, CFSP/2005/020/IAEA II, CFSP/2006/029/IAEA III and CFSP/2008/020/IAEA IV. (4) CFSP/2004/022/IAEA I, CFSP/2005/020/IAEA II, CFSP/2006/029/IAEA III and CFSP/2008/020/IAEA IV.